Citation Nr: 0941382	
Decision Date: 10/30/09    Archive Date: 11/09/09

DOCKET NO.  07-28 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel






INTRODUCTION

The Veteran served on active duty from June 1966 to August 
1969. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, which granted service connection 
for PTSD and assigned a disability rating of 30 percent.  

A hearing was held at the New York, New York RO in February 
2009.  A transcript of that hearing is of record.


FINDING OF FACT

The Veteran's PTSD is manifested by symptoms of disturbance 
of mood, difficulty in establishing and maintaining effective 
work and social relationships, sleep disturbance, flashbacks, 
uncontrollable crying, and panic attacks.        


CONCLUSION OF LAW

The criteria for a disability rating of 50 percent for PTSD 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 
4.130, Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) that VA 
must ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 38 
C.F.R. § 3.159(b)(1).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ), as was done in this case.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the Veteran dated in February 2006, May 2006, and 
June 2008 that fully addressed all notice elements.  The 
February 2006 and May 2006 letters informed him of the 
requirements needed to establish entitlement to service 
connection.  Service connection was subsequently granted for 
PTSD by a rating decision in January 2007.  

In the June 2008 letter, the Veteran was advised that VA used 
a Schedule for Rating Disabilities (Schedule) that determined 
the rating assigned and that evidence considered in 
determining the disability rating included the nature and 
symptoms of the condition, the severity and duration of the 
symptoms, and the impact of the condition and symptoms on 
employment.  Vasquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
However, though the Veteran was notified of these 
requirements, the requirements of Vasquez-Flores are 
inapplicable because this case involves an initial rating.  

Service connection has been established and an initial 
evaluation for that disorder has been assigned.  The Veteran 
has been awarded the benefit sought, and his claim has been 
substantiated.  Notice under 38 U.S.C.A. § 5103(a) is not 
required as to this matter, because the purpose for which 
such notice was intended has been fulfilled.  Id.  VA has 
fulfilled its obligation to advise and assist the Veteran 
throughout the remainder of the administrative appeals 
process, and similarly accorded the Veteran and his 
representative a fair opportunity to prosecute the appeal.  
See Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
Veteran was afforded VA examinations in November 2006, June, 
2007, and March 2009, which included a review of his claims 
file.  Shipwash v. Brown, 8 Vet. App. 218, 222 (1995); Flash 
v. Brown, 8 Vet. App. 332, 339-340 (1995)(regarding the duty 
of VA to provide medical examinations conducted by medical 
professionals with full access to and review of the Veteran's 
claims folder).  

The Veteran has not identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Entitlement to an Increased Rating for PTSD

The Veteran contends that his service-connected PTSD is more 
severe than the current 30 percent evaluation reflects.  
After a careful review of the evidence in light of the 
criteria noted below, the Board finds the evidence is in 
equipoise and accordingly, the Veteran's appeal is granted 
and a disability rating of 50 percent is assigned.  Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).  
 
Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (2009).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  Separate 
diagnostic codes identify the various disabilities.  

In considering the severity of a disability it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  Where the question for 
consideration is entitlement to a higher initial rating 
assigned following the grant of service connection, 
evaluation of the medical evidence since the grant of service 
connection and consideration of the appropriateness of 
"staged rating" (assignment of different ratings for distinct 
periods of time, based on the facts found) is required.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

A 30 percent disability rating is assigned when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events). 38 C.F.R. § 
4.130, Diagnostic Code 9411.

A 50 percent evaluation is assignable for PTSD when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(for example, retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.  Id.   

A 70 percent evaluation is assignable for PTSD when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  Id.  

A 100 percent evaluation for PTSD is assignable with total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.  

In evaluating psychiatric disabilities, the Board has adopted 
the Diagnostic and Statistical Manual of Mental Disorders, 
4th ed., American Psychiatric Association (DSM-IV).  That 
manual includes a Global Assessment of Functioning (GAF) 
scale reflecting psychological, social and occupational 
functioning on a hypothetical continuum of mental illness.  
Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A GAF score 
of 41-50 indicates behavior that is serious symptoms (e.g. 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g. no friends, unable 
to keep a job).  A score of 51 to 60 indicates moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  DSM-IV at 46-7.

Medical records reveal GAF scores assigned to the Veteran of 
56 (November 2006 VA examination report), 50 (June 2007 
Veteran Center psychological report), and   51 (March 2009 VA 
examination).  There is no question that the GAF score and 
interpretations of the score are important considerations in 
rating a psychiatric disability.  See e.g., Richard, 9 Vet. 
App. at 267; Carpenter v. Brown, 8 Vet. App. 240 (1995).  
However, the GAF score assigned in a case, like an examiner's 
assessment of the severity of a condition, is not dispositive 
of the evaluation issue; rather, the GAF score must be 
considered in light of the actual symptoms of the Veteran's 
disorder, which provide the primary basis for the rating 
assigned.  See 38 C.F.R. § 4.126(a).

At the November 2006 VA examination, the examiner diagnosed 
the Veteran with PTSD with dysthymic disorder.  During the 
exam, the Veteran was soft-spoken with normal rate and 
articulation of speech.  His thoughts were logical and 
coherent.  The Veteran denied hallucinations, compulsions, 
and delusions and showed little sign of paranoia.   

The Veteran reported uncontrollable crying, panic attacks, 
low self-esteem, and poor sleep, including night wakings 
multiple times nightly and violent nightmares.  The Veteran 
also stated that he experiences occasional flashbacks and 
anxiety.  He has few friends and lost interest in 
socializing.   

The examiner opined that his symptoms had affected his 
ability to engage fully in relationships and trust others.  
His PTSD also affected his employment, in that he had issued 
with authority figures and co-workers, causing him to leave 
jobs precipitously. 

A June 2007 psychological report from the Vet Center stated 
that the Veteran experienced sleep disturbance, intrusive 
thoughts and images, irritability, mild depression and 
anxiety, and hypervigilency.  The report also indicated that 
the Veteran's PTSD interfered with his ability to maintain 
employment.  

During the Veteran's March 2009 VA examination, he reported 
that his symptoms have been worsening.  Specifically, he has 
experienced increased sleep disturbance, low mood, and 
intrusive memories.  The Veteran stated that he has 
difficulty with interpersonal relationships.  He had been 
divorced twice, was dating a woman on and off for several 
years, had a strained relationship with his son, and had no 
friends outside a weekly Veteran's group.  

With regard to employment, the Veteran stated that after a 
period of unemployment he began work as a full-time 
laboratory technician and had no disciplinary issues within 
the past year.  

The Veteran also reported low mood, crying spells, feelings 
of guilt and irritability, low energy, low self-esteem, 
difficulty concentrating, and less pleasure of life.  He also 
reported having trouble with hypervigilance and exaggerated 
startle response.  The examiner documented a worsening of the 
Veteran's other symptoms, although it was unclear from his 
previous medical records as to how frequent some of his 
symptoms occurred in the past.  He reported increased 
intrusive ideation three times weekly, disturbing recurring 
dreams three to four times weekly, and flashbacks two to 
three times weekly.  

As noted above, the 50 percent rating is warranted for 
occupational and social impairment due to certain symptoms.  
The Veteran has been found to have disturbances of motivation 
and mood, and difficulty in establishing and maintaining work 
and social relationships.  While he is currently employed, 
the Veteran has a doctorate in microbiology and has accepted 
positions below his qualifications because of his PTSD.  
Additionally, he has been assigned GAF scores that indicate 
both serious and moderate symptoms.  His other symptoms, 
including panic attacks, sleep disturbance, flashbacks, and 
uncontrollable crying, approximate the criteria for both a 30 
percent and a 50 percent disability rating. 

Under the "benefit-of-the-doubt" rule, where there exists "an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter," the veteran shall prevail upon 
the issue. Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see 
also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).

The mandate to accord the benefit of the doubt is triggered 
when the evidence has reached such a stage of balance. In 
this matter, the Board is of the opinion that this point has 
been attained.  Because a state of relative equipoise has 
been reached in this case, the benefit of the doubt rule will 
therefore be applied. See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993).  
Accordingly, the Board finds that a schedular rating of 50 
percent is warranted.

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides 
that, in exceptional circumstances, where the schedular 
evaluations are found to be inadequate, the Veteran may be 
awarded a rating higher than that encompassed by the 
schedular criteria.  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."

The record does not include any specific factors which may be 
considered to be exceptional or unusual in light of VA's 
schedule of ratings.  The Veteran has not required frequent 
periods of hospitalization for his PTSD disability and 
treatment records are void of any finding of exceptional 
limitation beyond that contemplated by the schedule of 
ratings.  

Loss of industrial capacity is the principal factor in 
assigning schedular disability ratings.  See 38 C.F.R. §§ 
3.321(a) and 4.1.  38 C.F.R. Section 4.1 specifically states: 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  See also 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993)(noting that the disability 
rating itself is recognition that industrial capabilities are 
impaired).  Consequently, the Board finds that a 50 percent 
evaluation adequately reflects the clinically established 
impairment experienced by the Veteran and a higher rating is 
denied on an extra-schedular basis.


ORDER

A disability rating of 50 percent for the Veteran's service-
connected PTSD is granted.



______________________________________________
VITO A. CLEMENTI 
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


